DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 02/10/2021.
Claims 1-2, 4, 8, and 14-15 have been amended and are hereby entered.
Claim 21 has been added.
Claims 3, 5, and 18 have been canceled.
Claims 1-2, 4, 6-17, and 19-21 are currently pending and have been examined.
This action is made FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9, filed 02/10/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-4, 6-17, and 19-20 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of Claims 1-4, 6-17, and 19-20 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant repeatedly refers to Claim 17 as “amended”; however, original Claim 17 is still presented in the response dated 02/10/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam, Prabakaran (US PG Pub. No. US 2018/0275648 A1; hereinafter “Ramalingam”) in view of Hefferon, Matthew (US Patent No. US 8,587,446 B2; hereinafter “Hefferon”), Chen et al. (US PG Pub. No. 2018/0197114 A1; hereinafter Buttolo et al. (US PG Pub. No. US 2018/0039917 A1; hereinafter "Buttolo").
Regarding Claim 1, Ramalingam teaches:
a method comprising: capturing, by an imaging system located in a vehicle, at least one image of a seating area in the vehicle (See “A plurality of first inner cameras 148a to 148f may be installed in the interior of the first vehicle 102 to capture one or more images or video of in-vehicle users, such as the one or more first passengers 132a to 132c, of the first vehicle 102.” in Paragraph [0021]; and Fig. 1A shows that passengers (132a, 132b, and 132c) are sitting in different seat).
processing, by at least a first computer, the at least one image to identify a seat occupancy status of one or more seats in the vehicle (See “For example, the ECU 120 may use the captured one or more images and/or video to determine the count of vacant seats, the count of occupied seats, the count of one or more first passengers 132a to 132c ...” in Paragraph [0040]).
receiving, by at least one of the first computer or a second computer, a request for a ride from a first user device (See “The system (such as the ECU 120 (FIG. 1)) may comprise one or more circuits (hereinafter referred to as the microprocessor 202 (FIG. 2)). The microprocessor 202 may be configured to receive a vehicle sharing request (such as the vehicle sharing request 332 (FIG. 3B))....” in Paragraph [0136]; and “...the ECU 120 may be configured to communicate with ....external communication devices (such as the first communication device 110) and/or a cloud server (such as the server 114) via 
receiving, by the at least one of the first computer or the second computer and from the first user device, a first response indicating an acceptance of any seat that is assigned by the at least one of the first computer or the second computer (See “The one or more first passengers 132a to 132c ... may further provide feedback for the new seat mapping information by use of the one or more display mediums 122 ...” in Paragraph [0057] and “The ECU 120 may be configured to receive the feedback provided by the one or more first passengers ... for the presented new seat mapping information. The one or more first passengers ...may approve or decline the presented new seat mapping information by providing their corresponding feedback.” in Paragraph [0120]). Although Paragraph [0057] only describes that the feedback is provided by use of one or more display mediums 122 ("which may be installed at one or more seats in the first vehicle 102" per Paragraph [0033]), Paragraph [0026] describes that the first communication device 110 (e.g., a mobile device) is capable of receiving and/or transmitting various type of information from/to a wireless 
assigning a first seat in the vehicle to the first user device, wherein the first seat is unoccupied (See “The ECU 120 may be configured to present the new seat mapping information to the one or more first passengers … through a user interface rendered on a first display device in the first vehicle …” in Paragraph [0119] and “The ECU 120 may be configured to receive the feedback provided by the one or more first passengers … for the presented new seat mapping information. The one or more first passengers … may approve or decline the presented new seat mapping information by providing their corresponding feedback.” in Paragraph [0120]. The “presented new seat mapping information” is considered to include a first assigned seat which is unoccupied.)
receiving a second request for a ride from a second user device (See “The system (such as the ECU 120 [and 134] (FIG. 1)) may comprise one or more circuits (hereinafter referred to as the microprocessor 202 (FIG. 2)). The microprocessor 202 may be configured to receive a vehicle sharing request (such as the vehicle sharing request 332 (FIG. 3B))....” in Paragraph [0136]; and “...the ECU 134 may be configured to communicate with ....external communication devices (such as the second communication device 112) and/or a cloud server (such as the server 114) via the second wireless communication channel 116B ...” in Paragraph [0037]). The “second communication device 112” is considered to be “a second user device” as discussed in Paragraph [0027] (“Examples of the second communication device 112 may be similar to that of 
Regarding the following limitations:
generating, by at least the first computer and based at least in part on the seat occupancy status, a seat availability diagram (See “The first seat mapping information may correspond to details related to a count of vacant seats, a count of occupied seats, ....in the first vehicle 102, seat booking details, and demographic details of the one or more first passengers 132a to 132c in the first vehicle 102. The ECU 120 may be configured to determine the first seat mapping information of the first vehicle 102 by the videos or one or more images captured by the plurality of first inner cameras 148a to 148f.” in Paragraph [0040]);
providing, by the first computer and based on the request, the seat availability diagram to the first user device
providing, based on the second request, a second seat availability diagram to the second user device, the second seat availability diagram including the first seat as an occupied seat (See “The ECU 120 may be configured to present the new seat mapping information to … the one or more second passengers through a user interface rendered on … a second display device in the identified second vehicle ...” in Paragraph [0119] and “… a feedback provided by … the one or more second passengers may be received. The ECU 120 may be configured to receive the feedback provided by … the one or more second passengers for the presented new seat mapping information.” in Paragraph [0120] wherein the “presented new seat mapping information” is considered to include the first seat identified as an occupied seat.),
Ramalingam teaches generating, by at least the first computer and based at least in part on the seat occupancy status, a seat mapping information; providing, by the first computer and based on the request, the seat mapping information to the first user device; and providing, based on the second request, a second seat mapping information to the second user device, the second seat mapping information including the first seat as an occupied seat.
Ramalingam, while discloses seat mapping information that is capable of being expressed as seat availability diagram (Fig. 1 A, 3B-3E), does not explicitly discloses that the seat mapping information is stored/transmitted in the form of seat availability diagram. However, Hefferon teaches generating, storing, transmitting and interacting with seat availability diagrams (See Fig. 2 wherein the seat occupancy status (available, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam by generating/providing a seat availability diagram as taught in Hefferon, to obtain the claimed invention as specified in the claim. Such a modification would have included a seat availability diagram with markings to help users easily identify where they are located as suggested in Column 5, Line 1-9 of Hefferon.
Ramalingam in view of Hefferon does not explicitly teach; however, Chen teaches receiving a second response indicating a seat selection of the first seat by the second user device (See “The system then sends occupancy information back to the user's device 309 and the user can choose to reserve the priority seat that is occupied by the able-bodied user in step 309d. If the user reserves the occupied seat, the system reserves the seat in step 309e…” in Paragraph [0048] wherein the “occupied seat” is the “first seat” and the “user’s device” is considered to be “the second user device”); and assigning the first seat in the vehicle to the second user device, and adjusting an assignment of the first user device to a second unoccupied seat (See “If the user reserves the occupied seat, the system reserves the seat in step 309e and requests the current occupant vacate the seat by the next stop to make way for the disabled user in step 309f.” in Paragraph [0048] and “In step 310, the system sends information to the user's device including a confirmation of the reservation, …, where the priority seat is located, etc.” in Paragraph [0049]).
Ramalingam in view of Hefferon by allowing the user to reserve an occupied seat and adjusting a seat assignment for the other user who does not actually need the priority seat as taught by Chen, in order to satisfy customers who actually needs the occupied seat (e.g. priority seat).
Ramalingam in view of Hefferon and Chen does not explicitly teach; however, Buttolo teaches unlocking an entry door when the vehicle reaches a pick-up location associated with a user of the first user device or the second user device (See “As vehicle 320 approaches passenger 310, the in-vehicle components may detect a personal device of passenger 310 as previously described .... and unlock 332 an associated passenger door in anticipation of passenger boarding associated with reserved seating location 322.” in Paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view of Hefferon and Chen by using an in-vehicle component for unlocking the entry door when the vehicle reaches a pick-up location associated with a user as taught in Buttolo to obtain the claimed invention as specified in the claim. Such a modification would have included an in-vehicle component for unlocking the entry door when the vehicle reaches to a pick-up location to offer more pleasurable and convenient services to passengers as suggested in Paragraph [0055] of Buttolo.
Regarding Claim 2, Ramalingam in view of Hefferon, Chen, and Buttolo teaches all the limitations of Claim 1 as described above. Ramalingam also teaches wherein the vehicle is autonomous vehicle (See “The first vehicle 102 may refer to wherein processing the at least one image comprises: detecting an occupied seat in the autonomous vehicle (See “For example, the ECU 120 may execute one or more face detection algorithms on the captured one or more images and/or videos to detect face (i.e., facial portion) of the one or more first passengers 132a to 132c.” in Paragraph [0040]); and detecting an empty seat in the autonomous vehicle (See Fig. 1A and “In some embodiments, the plurality of first inner cameras 148a to 148f may be enabled capture a 360 degree view of the interior of the first vehicle 102.” in Paragraph [0038]). It can be seen that the first inner cameras are capable of detecting an empty seat in the autonomous vehicle.
Ramalingam in view of Chen and Buttolo does not explicitly teach; however, Hefferon teaches providing, in the seat availability diagram, a first symbolic representation indicative of an unavailability of the occupied seat (See "In one example, chair 202a is fully shaded or an indicative color, such as red, to signify that the chair 202a is occupied, as further indicated by the occupied legend indicator 204." in Column 5, Line 28-31 and Fig. 2); and providing, in the seat availability diagram, a second symbolic representation indicative of an availability of the empty seat (See "Chair 202b has no shading at all, or is of a bright color, such as green, to signify that the chair 202b is available, as is also indicated by the available legend indicator 206." in Column 5, Line 31-34 and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view of Chen and Buttolo by providing a symbolic representation of an unavailability and availability of the Hefferon, to obtain the claimed invention as specified in the claim. Such a modification would have included a symbolic representation of an unavailability and availability of the occupied seat to avoid unnecessary customer complaint that results from not providing the chosen seat to the customer due to the unavailability of the seat.
Regarding Claim 4, Ramalingam in view of Hefferon, Chen, and Buttolo teaches all the limitations of Claim 1 as described above. Ramalingam in view of Chen and Buttolo does not explicitly teach; however, Hefferon teaches providing, in the seat availability diagram, a third symbolic representation indicative of an entry door located (See “There are icons corresponding to the displays 102 on the screen 200 showing the physical location of the displays 102 near seating area doors 201a and 201b to serve as reference points for patrons viewing the screen 200." in Column 4, Line 51-54 and Fig. 2) adjacent to the first seat, wherein the third symbolic representation is displayed based on assigning the first seat (See Column 5, Line 62 - Column 6, Line 8). As described in Column 5, Line 62 - Column 6, Line 8, each occupied seat can change status to "reserved" and then "available" if the person previously sitting there leave the chair and does not return within a period of time. As a result, the “seating area doors 201a and 201b” and available seats near 201a or 201b shown on Fig. 2 are considered to be the symbolic representation of an entry door located adjacent to the first seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view of Chen and Buttolo by providing a symbolic representation of an entry door located adjacent/near to the first Hefferon to obtain the claimed invention as specified in the claim. Such a modification would have included a symbolic representation of an entry door located adjacent/near to the first seat to minimize distraction for other people who are already seated before the new person entering the seating area. In addition, it provides more clear direction on which entry door to use to find the corresponding seat. 
Regarding Claim 6, Ramalingam in view of Hefferon, Chen, and Buttolo teaches all the limitations of Claim 1 as described above. Ramalingam also teaches wherein the seat availability diagram is generated at least in part by at least one of using computer vision to capture the at least one image or using a deep learning model to process the at least one image (See “The ECU 120 may execute one or more image processing techniques known in the art on the captured videos and/or the one or more images to determine the first seat mapping information of the first vehicle 102. For example, the ECU 120 may use the captured one or more images and/or video to determine the count of vacant seats, the count of occupied seats, the count of one or more first passengers 132a to 132c, and the seat identification numbers of the plurality of seats in the first vehicle 102.” in Paragraph [0040]).
Regarding Claim 7, Ramalingam in view of Hefferon, Chen, and Buttolo teaches all the limitations of Claim 1 as described above. Ramalingam in view of Hefferon teaches wherein generating the seat availability diagram comprises: obtaining a seat arrangement template of the vehicle and using the seat arrangement template and the seat occupancy status to generate the seat availability diagram (See "The memory 204 may comprise suitable logic, circuitry, and/or interfaces that may be configured to store a machine code and/or a set of instructions with at least one code Ramalingam, and Table 1 shows the first seat mapping information of the first vehicle that includes seat identification numbers which are considered to be obtained from a seat arrangement template. See also Table 3 and 4 of Ramalingam). As described previously, the primary reference (Ramalingam) is missing just a seat availability diagram. More specifically is that the primary reference's seat mapping information (generated by ECU 120) is not explicitly expressed in the form of a seat availability diagram despite having the ability to be illustrated as an seat diagram (See Fig. 1 A, 3B-3E of Ramalingam). However, Hefferon teaches a seat availability diagram (See Fig. 2). The motivation to combine Hefferon with Ramalingam from Claim 1 would persist.
Ramalingam in view of Hefferon and Chen does not explicitly teach wherein generating the seat availability diagram comprises: obtaining, from cloud storage, a seat arrangement template of the vehicle; and using the seat arrangement template and the seat occupancy status to generate the seat availability diagram; however, Buttolo teaches the cloud storage (See " ...... vehicle 100 may communicate with a remote cloud server 166 over network 158 to exchange information with respect to occupancy status of a particular seating location or area and reservation information for a particular seating area or location." in Paragraph [0025]).
Ramalingam in view of Hefferon and Chen by having a cloud storage to exchange information with respect to occupancy status of a particular seating location and reservation information as taught in Buttolo, to obtain the claimed invention as specified in the claim. Such a modification would have included a cloud storage to save and transfer data/files (e.g., seat arrangement template) more efficiently.
Claim 8 is a system claim corresponding to method Claim 1. All of the limitations in Claim 8 is found reciting the same of the respective limitations in Claim 1. Accordingly, Claim 8 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1 respectively set forth above. Additionally, Ramalingam teaches a system comprising: at least one memory that stores computer executable instructions; and at least one processor configured to access the at least one memory and execute the computer-executable instructions to at least (See “The memory 204 may comprise suitable logic, circuitry, and/or interfaces that may be configured to store a machine code and/or a set of instructions with at least one code section executable by the microprocessor 202.” in Paragraph [0074]).
Regarding Claim 9, Ramalingam in view of Hefferon, Chen, and Buttolo teaches all the limitations of Claim 8 as described above. Ramalingam also teaches wherein the vehicle is an autonomous vehicle (See “The first vehicle 102 may refer to an autonomous vehicle or a semi-autonomous vehicle” in Paragraph [0022]); and wherein the seat occupancy status comprises one of an occupant seated in a first seat in the autonomous vehicle or an object placed upon the first seat in the autonomous vehicle (See “The first seat mapping information as determined by the first ECU 302a may include a count of vacant seats, a count of occupied seats, a count of passengers, seat booking details, seat identification numbers of a plurality of seats in the first bus 302, or demographic details of passengers in the first bus 302. Table 1, shown below, illustrates the first seat mapping information as determined by the first ECU 302a.” in Paragraph [0091] and Table 1 identifies occupied seats (S_5, S_8, and S_9) as explained in Paragraph [0092]).
Regarding Claim 10, Ramalingam in view of Hefferon, Chen, and Buttolo teaches all the limitations of Claims 8 and 9 as described above. Claim 10 is a system claim corresponding to method Claim 2. All of the limitations in Claim 10 is found reciting the same of the respective limitations in Claim 2. Accordingly, Claim 10 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 2 respectively set forth above.
Regarding Claim 11, Ramalingam in view of Hefferon, Chen, and Buttolo teaches all the limitations of Claims 8, 9, and 10 as described above. Ramalingam also teaches wherein the at least one memory includes at least one of a first memory that is located in the autonomous vehicle or a second memory that is a part of a cloud storage
Regarding Claim 12, Ramalingam in view of Hefferon, Chen, and Buttolo teaches all the limitations of Claims 8, 9, 10, and 11 as described above. Ramalingam also teaches wherein the second memory contains a seat arrangement template of the autonomous vehicle and the at least one processor utilizes the seat arrangement template to generate the seat availability diagram (See “The memory 204 may comprise suitable logic, circuitry, and/or interfaces that may be configured to store a machine code and/or a set of instructions with at least one code section executable by the microprocessor 202. The memory 204 may store various types of information related to the first vehicle 102. Various types of information may include the first rout information, the first seat mapping information, and the first vehicle information related to the first vehicle 102.” In Paragraph [0074], and Table 1 shows the first seat mapping information of the first vehicle that includes seat identification numbers which are considered to be obtained from a seat arrangement template. See also Table 3 and 4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam in view of Hefferon, Chen, Buttolo, and Levi, Dan (US PG Pub. No. US 2019/0072978 A1; hereinafter “Levi”).
Regarding Claim 13, Ramalingam in view of Hefferon, Chen, and Buttolo teaches all the limitations of Claim 8 as described above. Regarding to the following limitation: wherein the computer-executable instructions include a deep learning model that is utilized by the at least one processor to generate the seat availability diagram, Ramalingam discloses wherein the 
Ramalingam, while discloses one or more image processing techniques known in the art is utilized by the ECU 120 to generate a seat mapping information that is capable of being expressed as seat availability diagram (Fig. 1 A & 3B-3E), does not explicitly disclose that a deep learning model is used. However, Levi teaches a deep learning model that is one of the ways to process image data (See “In one embodiment, a method includes: ....processing the image data .... using a deep learning network to obtain a first map” in Paragraph [0006]). As a result, the combination with Ramalingam's using one or more image processing techniques known in the art would read on the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view Hefferon, Chen, and Buttolo by using a deep learning network/model as taught in Levi to obtain the claimed invention as specified in the claim. Such a modification would have included a deep learning network in processing images to have more accurate data in generating a seat availability diagram.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam in view of Hefferon, Chen, Buttolo, and Warr, Andrew .
Regarding Claim 21, Ramalingam in view of Hefferon, Chen, and Buttolo teaches all the limitations of Claim 1 as described above. Ramalingam in view of Hefferon, Chen, and Buttolo does not explicitly teach; however, Warr teaches requesting, by the first computer, that a passenger located in a first seat within the vehicle remove an object from a second seat within the vehicle (See “However, if an empty curbside seat cannot be achieved through routing, then as a tertiary priority, the content generator 160 may transmit seat repositioning requests to the current carpool occupants of the vehicle 194 to make an empty curbside seat available for the upcoming pickup.” in Paragraph [0046]. It can be seen that the content generator is capable of requesting the passenger located in a first seat to remove an object from a second seat within the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view Hefferon, Chen, and Buttolo by requesting a passenger located in a first seat to remove an object from a second seat as taught in Warr to obtain the claimed invention as specified in the claim. Such a modification would have included a request for removing the object from the empty seat to have an empty seat ready for next passenger aboard the vehicle.
Ramalingam in view of Hefferon teaches modifying, based on the object being removed from the second seat, the seat availability diagram to include the second seat as an unoccupied seat (See “The ECU 120 may be further configured to modify or update the new seat mapping information based on the feedback provided by Ramalingam wherein the feedback is considered to include an indication of the removal of the object from the second seat). As described previously, the primary reference (Ramalingam) is missing just a seat availability diagram. More specifically is that the primary reference's seat mapping information (generated by ECU 120) is not explicitly expressed in the form of a seat availability diagram despite having the ability to be illustrated as an seat diagram (See Fig. 1 A, 3B-3E of Ramalingam). However, Hefferon teaches a seat availability diagram (See Fig. 2). The motivation to combine Hefferon with Ramalingam from Claim 1 would persist.
Claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam in view of Hefferon and Buttolo.
Regarding Claim 14, Ramalingam teaches a method comprising: receiving, by at least one computer comprising one or more processors coupled to at least one memory, a request for a ride from a first user device (See “The system (such as the ECU 120 (FIG. 1)) may comprise one or more circuits (hereinafter referred to as the microprocessor 202 (FIG. 2)). The microprocessor 202 may be configured to receive a vehicle sharing request (such as the vehicle sharing request 332 (FIG. 3B))....” in Paragraph [0136]; and “...the ECU 120 may be configured to communicate with ....external communication devices (such as the first communication device 110) and/or a cloud server (such as the server 114) via the first wireless communication channel 116A ...” in Paragraph [0032]). The “first communication device 110” is considered to be “a first user device” as discussed in Paragraph [0026] 
Ramalingam also teaches identifying, using a database of vehicles, a first vehicle of one or more vehicles to respond to the request for the ride based on a seating layout of the first vehicle (See “…the vehicle sharing request may be communicated from the first vehicle to the at least one remaining vehicle of the plurality of vehicles through a vehicle-to-X (V2X) communication. The V2X communication may comprise a vehicle-to-vehicle (V2V) communication, a vehicle-to-cloud (V2C) communication, a vehicle-to infrastructure (V2I) communication, and/or vehicle-to-device (V2D) communication. The communicated vehicle sharing request may further include first vehicle information of the first vehicle. The first vehicle information of the first vehicle may correspond to a vehicle identification number, a vehicle type of the first vehicle, and details of window seats in the first vehicle. The first seat mapping information of the first vehicle may be determined based on one or more images captured by one or more imaging devices provided in the first vehicle.” in Paragraph [0014]); and assigning, the seat in the first vehicle to the first user device (See “The ECU 120 may be configured to present the new seat mapping information to the one or more first passengers … through a user interface rendered on a first display device in the first vehicle …” in Paragraph [0119] and “The ECU 120 may be configured to receive the feedback provided by 
Regarding the following limitations: providing, a seating diagram to the first user device (See “The ECU 120 may be configured to present the new seat mapping information to the one or more first passengers …. through a user interface rendered on a first display device in the first vehicle ...” in Paragraph [0119] and “The ECU 120 may further update the new seat mapping information based on the feedback provided by the one or more first passengers …." in Paragraph [0120]); and receiving, from the first user device, response indicating a selection of a seat in the seating diagram (See “The one or more first passengers 132a to 132c ... may further provide feedback for the new seat mapping information by use of the one or more display mediums 122 ...” in Paragraph [0057] and “The ECU 120 may be configured to receive the feedback provided by the one or more first passengers ... for the presented new seat mapping information. The one or more first passengers ...may approve or decline the presented new seat mapping information by providing their corresponding feedback.” in Paragraph [0120]). Although Paragraph [0057] only describes that the feedback is provided by use of one or more display mediums 122 ("which may be installed at one or more seats in the first vehicle 102" per Paragraph [0033]), Paragraph [0026] describes that the first communication device 110 (e.g., a mobile device) is capable of receiving and/or transmitting various type of Ramalingam teaches providing, a seating mapping information to the first user device and receiving, from the first user device, response indicating a selection of a seat in the seat mapping information.
Ramalingam, while discloses seat mapping information that is capable of being expressed as seating diagram (Fig. 1 A, 3B-3E), does not explicitly discloses that the seat mapping information is stored/transmitted in the form of seating diagram. However, Hefferon teaches generating, storing, transmitting and interacting with seating diagrams (See Fig. 2 wherein the seat occupancy status (available, reserved, and occupied) are shown. See also “Examples of seating areas include a movie theater ... a transport vehicle ...” in Column 2, Line 22-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam by generating/providing a seating diagram as taught in Hefferon, to obtain the claimed invention as specified in the claim. Such a modification would have included a seating diagram with markings to help users easily identify where they are located as suggested in Column 5, Line 1-9 of Hefferon.
Ramalingam in view of Hefferon does not explicitly teach; however, Buttolo teaches unlocking an entry door when the vehicle reaches a pick-up location associated with a user of the first user device (See “As vehicle 320 approaches passenger 310, the in-vehicle components may detect a personal device of passenger 310 as previously described .... and unlock 332 an associated passenger door in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view of Hefferon by using an in-vehicle component for unlocking the entry door when the vehicle reaches a pick-up location associated with a user as taught in Buttolo to obtain the claimed invention as specified in the claim. Such a modification would have included an in-vehicle component for unlocking the entry door when the vehicle reaches to a pick-up location to offer more pleasurable and convenient services to passengers as suggested in Paragraph [0055] of Buttolo.
Regarding Claim 15, Ramalingam in view of Hefferon and Buttolo teaches all the limitations of Claim 14 as described above. Ramalingam also teaches wherein the vehicle is autonomous vehicle (See “The first vehicle 102 may refer to an autonomous vehicle or a semi-autonomous vehicle" in Paragraph [0022]); wherein the method further comprises processing at least one image of a seating area in the vehicle to generate a seat availability diagram (See “For example, the ECU 120 may use the captured one or more images and/or video to determine the count of vacant seats, the count of occupied seats, the count of one or more first passengers 132a to 132c ...” in Paragraph [0040]), and wherein processing the at least one image of the seating area in the autonomous vehicle for generating the seat availability diagram comprises: detecting an occupied seat in the autonomous vehicle (See “For example, the ECU 120 may execute one or more face detection algorithms on the 
Ramalingam in view of Buttolo does not explicitly teach; however, Hefferon teaches providing, in the seat availability diagram, a first symbolic representation indicative of an unavailability of the occupied seat (See "In one example, chair 202a is fully shaded or an indicative color, such as red, to signify that the chair 202a is occupied, as further indicated by the occupied legend indicator 204." in Column 5, Line 28-31 and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view of Chen and Buttolo by providing a symbolic representation of an unavailability and availability of the occupied seats as taught in Hefferon, to obtain the claimed invention as specified in the claim. Such a modification would have included a symbolic representation of an unavailability and availability of the occupied seat to avoid unnecessary customer complaint that results from not providing the chosen seat to the customer due to the unavailability of the seat.
Regarding Claim 16, Ramalingam in view of Hefferon and Buttolo teaches all the limitations of Claims 14 and 15 as described above. Ramalingam also teaches detecting an empty seat in the autonomous vehicle (See Fig. 1A and “In some embodiments, the plurality of first inner cameras 148a to 148f may be enabled capture a 360 degree view of the interior of the first vehicle 102.” in Paragraph [0038]). It can be seen that the first inner cameras are capable of detecting an empty seat in the autonomous vehicle.
Ramalingam in view of Buttolo does not explicitly teach; however, Hefferon teaches providing, in the seat availability diagram, a second symbolic representation indicative of an availability of the empty seat (See "Chair 202b has no shading at all, or is of a bright color, such as green, to signify that the chair 202b is available, as is also indicated by the available legend indicator 206." in Column 5, Line 31-34 and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view of Buttolo by providing a symbolic representation of an availability of the occupied seats as taught in Hefferon, to obtain the claimed invention as specified in the claim. Such a modification would have included a symbolic representation of an unavailability and availability of the occupied seat to avoid unnecessary customer complaint that results from not providing the chosen seat to the customer due to the unavailability of the seat.
Regarding Claim 17, Ramalingam in view of Hefferon and Buttolo teaches all the limitations of Claims 14, 15, and 16 as described above. Ramalingam in view of Buttolo does not explicitly teach; however, Hefferon teaches providing, in the seat availability diagram, a third symbolic representation indicative of an entry door located (See “There are icons corresponding to the displays 102 on the screen 200 showing the physical location of the displays 102 near seating area doors 201a and 201b to serve as reference points for patrons viewing the screen 200." in Column 4, Line 51-54 and Fig. 2) adjacent to the seat assigned by the at least one computer (See Column 5, Line 62 - Column 6, Line 8). As described in Column 5, Line 62 - Column 6, Line 8, each occupied seat can change status to "reserved" and then 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view of Buttolo by providing a symbolic representation of an entry door located adjacent/near to the seat assigned by the at least one computer as taught in Hefferon to obtain the claimed invention as specified in the claim. Such a modification would have included a symbolic representation of an entry door located adjacent/near to the seat assigned by the at least one computer to minimize distraction for other people who are already seated before the new person entering the seating area. In addition, it provides more clear direction on which entry door to use to find the corresponding seat.
Regarding Claim 20, Ramalingam in view of Hefferon and Buttolo teaches all the limitations of Claim 14 as described above. Ramalingam in view of Hefferon teaches wherein processing the at least one image of the seating area in the vehicle for generating the seat availability diagram comprises: obtaining a seat arrangement template of the vehicle; and using the seat arrangement template to generate the seat availability diagram (See “The memory 204 may comprise suitable logic, circuitry, and/or interfaces that may be configured to store a machine code and/or a set of instructions with at least one code section executable by the microprocessor 202. The memory 204 may store various types of information related to the first vehicle 102. Ramalingam, and Table 1 shows the first seat mapping information of the first vehicle that includes seat identification numbers which are considered to be obtained from a seat arrangement template. See also Table 3 and 4 of Ramalingam). As described previously, the primary reference (Ramalingam) is missing just a seat availability diagram. More specifically is that the primary reference's seat mapping information (generated by ECU 120) is not explicitly expressed in the form of a seat availability diagram despite having the ability to be illustrated as an seat diagram (See Fig. 1 A, 3B-3E of Ramalingam). However, Hefferon teaches a seat availability diagram (See Fig. 2). The motivation to combine Hefferon with Ramalingam from Claim 14 would persist.
Ramalingam in view of Hefferon does not explicitly teach wherein processing the at least one image of the seating area in the vehicle for generating the seat availability diagram comprises: obtaining, from cloud storage, a seat arrangement template of the vehicle; and using the seat arrangement template to generate the seat availability diagram; however, Buttolo teaches the cloud storage (See “....vehicle 100 may communicate with a remote cloud server 166 over network 158 to exchange information with respect to occupancy status of a particular seating location or area and reservation information for a particular seating area or location.” in Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view of Hefferon by having a cloud storage to exchange information with respect to occupancy status of a particular seating location and reservation information as taught in Buttolo, to obtain the claimed invention as specified in the claim. Such a modification would have included a cloud storage to save and transfer data/files (e.g., seat arrangement template) more efficiently.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam in view of Hefferon, Buttolo, and Levi.
Regarding Claim 19, Ramalingam in view of Hefferon and Buttolo teaches all the limitations of Claims 14 and 15 as described above. Regarding to the following limitation: wherein the seat availability diagram is generated at least in part by processing the at least one image using a deep learning model, Ramalingam discloses wherein the seat availability diagram is generated at least in part by processing the at least one image using one or image processing techniques known in the art (See “The ECU 120 may execute one or more image processing techniques known in the art on the captured videos and/or the one or more images to determine the first seat mapping information of the first vehicle 102.” in Paragraph [0040]).
Ramalingam, while discloses one or more image processing techniques known in the art is utilized by the ECU 120 to generate a seat mapping information that is capable of being expressed as seat availability diagram (Fig. 1 A & 3B-3E), does not explicitly disclose that a deep learning model is used. However, Levi teaches a deep learning model that is one of the ways to process image data (See “In one embodiment, a method includes: ....processing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam in view Hefferon and Buttolo by using a deep learning network/model as taught in Levi to obtain the claimed invention as specified in the claim. Such a modification would have included a deep learning network in processing images to have more accurate data in generating a seat availability diagram.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419.  The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628